DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/30/2022 have been fully considered but they are not persuasive.
Applicant argues on pages 9-10 that Yang teaches an electron transport material made from metal complexes, carbazole derivatives, etc. and the color conversion unit 280/281.  The Applicant essentially argues that the color conversion unit does not teach the required quantum dot as an electron transporting material and the structure of Yang instead supplies electrons to be transported from the second electrode into a light emitting layer by an electron transporting material and not a quantum dot.
Examiner respectfully disagrees.  The claim merely claims “an electron transporting layer including an electron transporting material” and “the electron transporting material includes: a core…, and a shell…”  Applicant appears to imply that the elected embodiment shown in fig. 6 shows an electron transporting layer 340 which is only made from nanoparticles 342 in a close packed manner, but this is neither supported in the specification not drawn.  As shown in fig. 6, nanoparticles clearly appear to be dispersed within 340 and the claims are written in an open-ended manner by using the transitional phrase “including,” therefore the claimed structure does not preclude the presence of an electron transport material within which nanoparticles are dispersed as taught by Yang.  Therefore, as MPEP 2112.01(i) and 2114(i) states, when the structure recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be present and features of an apparatus may be recited either structurally or functionally.  Since the structure of the references as a whole is not distinguished from the claimed structure, and the electron transport layer and color conversion unit of Yang sufficiently teach the structural limitations of the electron transporting layer.
Applicant argues on pages 10-11 that Omata discloses that the shell is made from a semiconducting material.  Examiner respectfully disagrees. The elements from Omata are not bodily incorporated into the device of Yang, Ko, and Zhou, but rather Omata is used to show the relative sizes of cores and shells and the known ability for one of ordinary skill in the art to vary the sizes and thicknesses of each element.
Applicant argues on page 11 that there is no motivation to apply Omata’s teachings to the device of Yang.  Examiner respectfully disagrees.  As stated above, Omata is not being bodily incorporated into the device of Yang, Ko, and Zhou, but rather Omata is used to show the suitable relative sizes of cores and shells, while Lee (US PGPub 2004/0036130) is evidence of how these sizes and thicknesses are tunable features to achieve a desired color.
Applicant argues that the shell thickness is critical as shown in fig. 11 of the specification.  These arguments are not found persuasive since the relative terminology “having a thickness of about 2 to 3 nm” does not show the criticality as stated by Applicant.

Applicant argues on page 14  that there would be no motivation to combine Oikawa, Yasuda, and Choi.  Applicant’s reasons include that Oikawa allegedly discloses semiconductor nanoparticles  and are distinct from Yasuda’s metal particles which are coated with an insulation shell.  Due to differences in composition and conducting properties, it is unclear how Yasuda’s insulation shell would be relevant to Oikawa’s semiconductor nanoparticles.
As Examiner pointed out in the previous Office Action, the metal oxide nanoparticle of Oikawa is used to tune carrier balance by adjusting the transportability of electrons in the electron transport layer.  Yasuda similarly uses the insulating shell to block charges, would equally as well if it were to surround a semiconductor instead of a metal particles, and would have similar functionality to the nanoparticles of Oikawa.  Therefore as one of ordinary skill in the art would recognize, applying an insulating shell to the nanoparticle of Oikawa would allow the metal oxide particle to further increase the ability to decrease transportability of the electron transport layer.  The thicknesses of the insulating shell disclosed by Choi is a teaching of what shell thickness are known in the art used in the technology that is capable of blocking electrical charges.  Examiner believes no gap or leap in knowledge is required beyond what is taught by Oikawa, Yasuda, and Choi to one of ordinary skill in the art to teach each and every claimed limitation.
Applicant argues that the shell thickness is critical as shown in fig. 11 of the specification.  These arguments are not found persuasive since the relative terminology “having a thickness of about 2 to 3 nm” does not show the criticality as stated by Applicant.
The rejection is being maintained and updated to include the amended portions of the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9, 10, 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 9,379,344) in view of Ko et al. (US PGPub 2014/0302627; hereinafter “Ko”), Zhou et al. (US PGPub 2015/0318506; hereinafter “Zhou”), Omata et al. (US PGPub 2010/0283037; hereinafter “Omata”), and Lee et al. (US PGPub 2004/0036130; hereinafter “Lee”).
Yang generally teaches an organic light emitting device which utilizes color conversion unit 28, which consists of quantum dots, are placed in plural different layers, for example, the embodiment of fig. 2B which has color conversion unit 28 in the hole transport layer 24’, the embodiment of fig. 5 which has the color conversion unit 28 in the emission layer 23’, the embodiment of fig. 6 which has the color conversion unit 28 in the electron transport layer 22’, and fig. 1 places the color conversion unit 28 outside of the organic light emitting diode 20.  Yang further teaches that the same type of quantum dot can be used and varying the size can be adjusted to achieve previse control of the emission wavelength (column 5, lines 35-39).
Re claim 1: Yang teaches (e.g. figs. 6 and 4) a quantum dot emitting diode, comprising: first (25) and second (21) electrodes facing each other; an emitting material layer (blue light emitted from light emitting layer 23; e.g. column 10, line 18 and line 60) between the first (25) and second (21) electrodes; and an electron transporting layer (electron transporting layer 22’; e.g. column 10, line 17) including an electron transporting material (22’ is made of a material which has higher electron transporting capability relative to hole transporting capability; e.g. column 10, lines 29-31) and disposed between the emitting material layer (23) and the second electrode (21), wherein the electron transporting material (22’) includes a core including metal oxide (quantum dot core 280 includes ZnO; e.g. column 5, line 22) and having a size of about 7 to 8 nm (core has a particle size about 5.5 nm; e.g. column 5, lines 29-30), and a shell (CdS or ZnS shell 281; e.g. column 6, line 34 and claim 4) and having a thickness of about 2 to 3 nm (see column 5, lines 28-30 and fig. 3 of Yang; as can be seen the shell is approximately half the thickness of the core, which would make the shell approximately 1.8nm thick), and wherein an electron (electrons injected from the cathode enters int o the light emitting layer 23 through the electron transporting layer 22; e.g. column 8, lines 52-54) is transported from the second electrode into the emitting material layer (23) by the electron transporting material (22’).
Yang is silent as to explicitly teaching the emitting material layer is a quantum dot emitting material layer; and the shell including silica and having a thickness of about 2 to 3nm.
Ko teaches (e.g. fig. 5) the emitting material layer is a quantum dot emitting material layer (emitting layer EML 250 consists of blue quantum dot emitting material 100; e.g. paragraphs 90 and 94).
Zhou teaches, similar to the teachings of Yang, that red, green, and blue emitting quantum dots excitable by blue light can be made from quantum dots having a core of ZnO and the shell is made of silica (SiO2 shell 32; e.g. paragraph 30; fig. 3 shows the shell about half the thickness of the core).
It would have been obvious to one of ordinary skill in the art at the time of effective filling, absent unexpected results, to use the blue light emitting layer which has blue emitting quantum dots as taught by Ko for the blue light emitting layer of Yang and to use the silica shell for the light conversion quantum dots as taught by Zhou for the shell of Yang in order to have the predictable result of using a blue emission layer capable of high luminance and high current efficiency with low current density (see paragraph 94 of Ko), and in order to have the predictable result of using an alternate quantum dot structure capable of emitting red, green and blue while having the stability of an oxide-based outer shell, respectively.
Yang, Ko, and Zhou may be silent as to explicitly teaching that the shell has a thickness of about 2 to 3nm, and the core has a size of about 7 to 8nm.
Omata teaches the shell (dielectric shell formed on the ZnO nanocrystal having a shell thickness of less than 5nm; e.g. paragraph 35) has a thickness of about 2 to 3nm (shell thickness of less than 5nm; e.g. paragraph 35), and the core (ZnO nanocrystal having average diameter of 1-10nm; e.g. paragraph 33) has a size of about 7 to 8nm (average diameter of 1-10nm; e.g. paragraph 21).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results to use a dielectric shell thickness of less than 5nm as taught by Omata in the device of Yang in view of Ko and Zhou in order to have the predictable result of being able to properly tune color emission wavelength as desired.
Shell thickness is a result effective variable which directly effects the emission wavelength of the QD because it effects the overall QD dimension.  Overall QD dimensions is directly correlated to emission wavelength.  Evidence supporting the Examiner’s assertion can be found in Lee et al. US PGPub 2004/0036130 which explicitly shows the wavelength peaks depending on QD size and states that it is known to tune “one of a chemical composition of quantum dot cores, a chemical composition of quantum dot shells, a peak size of quantum dots, a thickness of the shells,” etc. to obtain desired optical properties AND “other desired optical properties such as single-photon and multi-photon absorption characteristics can be established by selecting or tuning at least one of a chemical composition of quantum dot cores, a chemical composition of quantum dot shells, a peak size of quantum dots, and a thickness of the shells” (paragraph 404).
Re claim 4: Yang teaches the quantum dot emitting diode wherein the core (280 of Yang and 31 of Zhou is ZnO; e.g. claim 4 of Yang and paragraph 30 of Zhou) includes at least one of ZnO, ZnMgO and SnO2.
Re claim 5: Yang in view of Ko and Zhou teaches the quantum dot emitting diode wherein the shell (SiO2 of shell 32; e.g. paragraph 30 of Zhou) has a conduction band level being higher than the core (ZnO of core 31; e.g. paragraph 30 of Zhou) and a valance band level being lower than the core (31 of Zhou).
Re claim 6: Yang in view of Ko and Zhou teaches the quantum dot emitting diode wherein the shell (SiO2 of shell 32; e.g. paragraph 30 of Zhou) has an electron mobility being smaller than the core (ZnO of core 31; e.g. paragraph 30 of Zhou) and an energy bandgap being greater than the core (31 of Zhou).
Re claim 9: Yang in view of Ko and Zhou teaches the quantum dot emitting diode further comprising: a hole transporting layer (HTL 24 of Yang) between the first electrode (25 of Yang) and the quantum dot emitting material layer (23 of Yang).
Re claim 10: Yang teaches (e.g. figs. 6 and 4) a quantum dot display device (display device; e.g. column 4, line 1), comprising: a substrate (driving substrate 10 not shown in fig. 6; e.g. column 10, line 14 and column 7, line 24); a quantum dot emitting diode (203) on the substrate (10), the emitting diode (203) including: first (25) and second (21) electrodes facing each other; an emitting material layer (blue light emitted from light emitting layer 23; e.g. column 10, line 18 and line 60) between the first (25) and second (21) electrodes; and an electron transporting layer (electron transporting layer 22’; e.g. column 10, line 17) including an electron transporting material (22’ is made of a material which has higher electron transporting capability relative to hole transporting capability; e.g. column 10, lines 29-31) and disposed between the emitting material layer (23) and the second electrode (21); and a thin film transistor (driving substrate 10 may be a TFT back plane; e.g. column 6, line 60; hereinafter “T”) disposed between the substrate (10) and the quantum dot emitting diode (203) and connected to the quantum dot emitting diode (203), wherein the electron transporting material (22’) includes: a core including metal oxide (quantum dot core 280 includes ZnO; e.g. column 5, line 22) and a shell (CdS or ZnS shell 281; e.g. column 6, line 34 and claim 4); wherein the quantum dot has an overall particle size of 5.5 nm (see column 5, lines 28-30 and fig. 3 of Yang; as can be seen the shell is approximately half the thickness of the core, which would make the shell approximately 1.8nm thick), and wherein an electron (electrons injected from the cathode enters int o the light emitting layer 23 through the electron transporting layer 22; e.g. column 8, lines 52-54) is transported from the second electrode into the emitting material layer (23) by the electron transporting material (22’).
Yang is silent as to explicitly teaching the emitting material layer is a quantum dot emitting material layer; and the shell including silica and having a thickness of about 2 to 3nm.
Ko teaches (e.g. fig. 5) the emitting material layer is a quantum dot emitting material layer (emitting layer EML 250 consists of blue quantum dot emitting material 100; e.g. paragraphs 90 and 94).
Zhou teaches, similar to the teachings of Yang, that red, green, and blue emitting quantum dots excitable by blue light can be made from quantum dots having a core of ZnO and the shell is made of silica (SiO2 shell 32; e.g. paragraph 30; fig. 3 shows the shell about half the thickness of the core).
It would have been obvious to one of ordinary skill in the art at the time of effective filling, absent unexpected results, to use the blue light emitting layer which has blue emitting quantum dots as taught by Ko for the blue light emitting layer of Yang and to use the silica shell for the light conversion quantum dots as taught by Zhou for the shell of Yang in order to have the predictable result of using a blue emission layer capable of high luminance and high current efficiency with low current density (see paragraph 94 of Ko), and in order to have the predictable result of using an alternate quantum dot structure capable of emitting red, green and blue while having the stability of an oxide-based outer shell, respectively.
Yang, Ko, and Zhou may be silent as to explicitly teaching that the shell has a thickness of about 2 to 3nm, and the core has a size of about 7 to 8nm.
Omata teaches the shell (dielectric shell formed on the ZnO nanocrystal having a shell thickness of less than 5nm; e.g. paragraph 35) has a thickness of about 2 to 3nm (shell thickness of less than 5nm; e.g. paragraph 35), and the core (ZnO nanocrystal having average diameter of 1-10nm; e.g. paragraph 33) has a size of about 7 to 8nm (average diameter of 1-10nm; e.g. paragraph 21).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results to use a dielectric shell thickness of less than 5nm as taught by Omata in the device of Yang in view of Ko and Zhou in order to have the predictable result of being able to properly tune color emission wavelength as desired.
Shell thickness is a result effective variable which directly effects the emission wavelength of the QD because it effects the overall QD dimension.  Overall QD dimensions is directly correlated to emission wavelength.  Evidence supporting the Examiner’s assertion can be found in US PGPub 2004/0036130 which explicitly shows the wavelength peaks depending on QD size and states that it is known to tune “one of a chemical composition of quantum dot cores, a chemical composition of quantum dot shells, a peak size of quantum dots, a thickness of the shells,” etc. to obtain desired optical properties AND “other desired optical properties such as single-photon and multi-photon absorption characteristics can be established by selecting or tuning at least one of a chemical composition of quantum dot cores, a chemical composition of quantum dot shells, a peak size of quantum dots, and a thickness of the shells” (paragraph 404).
Re claim 22: Yang in view of Ko and Zhou teaches (e.g. figs. 6 and 4 of Yang) the quantum dot emitting diode according to claim 1, further comprising: a hole transporting layer (24) between the first electrode (25) and the quantum dot emitting material layer (23), wherein a highest occupied molecular orbital level of the hole transporting layer (24) is higher than a valance band level of the quantum dot emitting material layer (23), wherein a conduction band level of the electron transporting material (22) is higher than a conduction band level of the quantum dot emitting material layer (23), wherein the shell (SiO2 shell 32; e.g. paragraph 30 of Zhou) has a conduction band level being higher than the core (ZnO core 280 of Yang) and a valance band level being lower than the core (ZnO core 280 of Yang), wherein the shell (32 of Zhou) has an electron mobility being smaller than the core and an energy bandgap being greater than the core (ZnO core 280 of Yang), and wherein a hole from the hole transporting layer (24) is blocked by the shell (32 of Zhou).
Re claim 23: Yang teaches the quantum dot emitting diode wherein the core (280 of Yang and 31 of Zhou is ZnO; e.g. claim 4 of Yang and paragraph 30 of Zhou) includes at least one of ZnO, ZnMgO and SnO2 (as previously established, Oikawa US PGPub 2013/0200360 discusses the nanoparticles such as ZnO and SnO having similar energy level properties at paragraphs 169-172).
Re claim 24: Yang in view of Lee teaches the quantum dot emitting diode wherein the core (280 of Yang and 31 of Zhou is ZnO; e.g. claim 4 of Yang and paragraph 30 of Zhou; Lee teaches semiconductor QD can be ZnO, MgO, Group IV-VI compounds, and tertiary compounds thereof; e.g. paragraph 198 of Lee) includes ZnMgO.
Re claim 25: Yang teaches the quantum dot emitting diode wherein the core (280 of Yang and 31 of Zhou is ZnO; e.g. claim 4 of Yang and paragraph 30 of Zhou; Lee teaches semiconductor QD can be ZnO, MgO, Group IV-VI compounds, and tertiary compounds thereof; e.g. paragraph 198 of Lee) includes SnO2.

Claims 1, 4-6, 9, 10, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa (US PGPub 2013/0200360) in view of Yasuda et al. (US PGPub 2012/0043532; hereinafter “Yasuda”), and Choi et al. (US PGPub 2017/0271606; hereinafter “Choi”).
Re claim 1: Oikawa teaches (e.g. fig. 2) a quantum dot emitting diode, comprising: first (2) and second (8) electrodes facing each other; a quantum dot emitting material layer (phosphorescent and fluorescent light emitting material mixed in light emitting layer 5; e.g. paragraph 130) between the first (2) and second (8) electrodes; and an electron transporting layer (electron transport layer 6; e.g. paragraph 22) including an electron transporting material (6 is provided with semiconductor nanoparticles 11; e.g. paragraph 22; it is also contemplated that nanoparticles 11 can be contained in both the light emitting layer 5 and electron transport layer 6) and disposed between the quantum dot emitting material layer (5) and the second electrode (8), wherein the electron transporting material (6) includes: a core including metal oxide (11 is formed from metal oxide such as ZnO and SnO; e.g. paragraph 172) and having a size of about 7 to 8 nm (11 is between 2nm and 30nm; e.g. paragraph 174), and wherein an electron (cathode 8 with electron injection property; e.g. paragraph 183) is transported from the second electrode (8) into the quantum dot emitting material layer (5) by the electron transporting material (6).
Oikawa recognizes the importance of carrier balance between holes and electrons, and this balance is adjusted by controlling the transportability in the electron transport layer by using nanoparticles but is silent as to explicitly teaching the core of metal oxide is provided with a shell including silica and having a thickness of about 2 to 3nm.
Yasuda teaches the general concept of providing an insulation shell 21, such as SiO2 on a conductive nanoparticles dispersed in a hole transport layer or an electron transport layer (see paragraphs 39 and 46) as well as the ability of the insulation shell 21 being able to block charges (electrons and/or holes) from being trapped within the nanoparticles by the use of the dielectric shell (paragraph 42).  Yasuda further teaches the core of metal oxide (11 of Oikawa) is provided with a shell of silica (an insulation shell 21, such as SiO2; e.g. paragraphs 39 and 41), 
Choi teaches wherein the shell has a thickness of about 2 to 3nm (dielectric shell 10s may have a thickness of about 1nm; e.g. paragraph 47).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the dielectric shell as taught by Yasuda and the thickness of the dielectric shell having a range usable in the 1 nm range as taught by Choi in the device of Oikawa in order to have the predictable result of using a known dielectric shell on the semiconductor nanoparticles of Yasuda to prevent charge trapping within the nanoparticle and in order to have the predictable result of being able to vary the dielectric shell thickness to obtain optimal performance of the device of Yasuda.
Re claim 4: Oikawa in view of Yasuda and Choi teaches the quantum dot emitting diode wherein the core (11 of Oikawa) includes at least one of ZnO, ZnMgO and SnO2 (11 is formed from metal oxide such as ZnO and SnO; e.g. paragraph 172 of Oikawa).
Re claim 5: Oikawa in view of Yasuda and Choi teaches the quantum dot emitting diode wherein the shell (SiO2 of shell 21; e.g. paragraphs 39 and 42 of Yasuda) has a conduction band level being higher than the core (ZnO of core 11; e.g. paragraph 172 of Oikawa) and a valance band level being lower than the core (ZnO of core 11; e.g. paragraph 172 of Oikawa).  Since dielectrics have wider bandgaps than semiconductors, the above properties are met since the materials are also the same.
Re claim 6: Oikawa in view of Yasuda and Choi teaches the quantum dot emitting diode wherein the shell (SiO2 of shell 21; e.g. paragraphs 39, 42 of Yasuda) has an electron mobility being smaller than the core (ZnO of core 11; e.g. paragraph 172 of Oikawa) and an energy bandgap being greater than the core (ZnO of core 11; e.g. paragraph 172 of Oikawa).  Since semiconductors have narrower bandgaps than dielectrics, the above properties are met since the materials are also the same.
Re claim 9: Oikawa in view of Yasuda and Choi teaches the quantum dot emitting diode further comprising: a hole transporting layer (HTL 4 of Oikawa; e.g. paragraph 20) between the first electrode (2 of Oikawa) and the quantum dot emitting material layer (5 of Oikawa).
Re claim 10: Oikawa teaches a quantum dot display device (display device; e.g. paragraph 234), comprising: a substrate (displays have substrates); a quantum dot emitting diode (organic EL element 100; e.g. paragraph 18) on the substrate, the emitting diode including: first (2) and second (8) electrodes facing each other; a quantum dot emitting material layer (phosphorescent and fluorescent light emitting material mixed in light emitting layer 5; e.g. paragraph 130) between the first (2) and second (8) electrodes; and an electron transporting layer (electron transport layer 6; e.g. paragraph 22) including an electron transporting material (6 is provided with semiconductor nanoparticles 11; e.g. paragraph 22; it is also contemplated that nanoparticles 11 can be contained in both the light emitting layer 5 and electron transport layer 6) and disposed between the quantum dot emitting material layer (5) and the second electrode (8), wherein the electron transporting material (6) includes a core including metal oxide (11 is formed from metal oxide such as ZnO and SnO; e.g. paragraph 172) and having a size of about 7 to 8 nm (11 is between 2nm and 30nm; e.g. paragraph 174), and wherein an electron (cathode 8 with electron injection property; e.g. paragraph 183) is transported from the second electrode (8) into the quantum dot emitting material layer (5) by the electron transporting material (6).
Oikawa recognizes the importance of carrier balance between holes and electrons, and this balance is adjusted by controlling the transportability in the electron transport layer by using nanoparticles but is silent as to explicitly teaching the core of metal oxide is provided with a shell including silica and having a thickness of about 2 to 3nm.
Yasuda teaches the general concept of providing an insulation shell 21, such as SiO2 on a conductive nanoparticles dispersed in a hole transport layer or an electron transport layer (see paragraphs 39 and 46) as well as the ability of the insulation shell 21 being able to block charges (electrons and/or holes) from being trapped within the nanoparticles by the use of the dielectric shell (paragraph 42).  Yasuda further teaches the core of metal oxide (11 of Oikawa) is provided with a shell including silica (an insulation shell 21, such as SiO2; e.g. paragraphs 39 and 41), 
Choi teaches wherein the shell has a thickness of about 2 to 3 nm (dielectric shell 10s may have a thickness of about 1nm; e.g. paragraph 47).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the dielectric shell as taught by Yasuda and the thickness of the dielectric shell having a range usable in the 1 nm range as taught by Choi in the device of Oikawa in order to have the predictable result of using a known dielectric shell on the semiconductor nanoparticles of Yasuda to prevent charge trapping within the nanoparticle and in order to have the predictable result of being able to vary the dielectric shell thickness to obtain optimal performance of the device of Yasuda.
Re claim 23: Oikawa in view of Yasuda and Choi teaches the quantum dot emitting diode wherein the core (11 of Oikawa) includes at least one of ZnMgO and SnO2 (ZnO or SnO; e.g. paragraph 172).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822